Citation Nr: 1746327	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-15 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder claimed as post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to May 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2014, the Board remanded the appeal for additional evidentiary development.  During remand status, the RO granted the claim for service connection for scar of the right lower extremity.  As such, there remains no controversy for the Board's consideration in regard to that matter.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  The Board has recharacterized the PTSD claim more broadly as a claim for an acquired psychiatric disorder to more broadly reflect that the Veteran seeks service-connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).


REMAND

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In a June 2014 remand, the Board instructed the RO to obtain outstanding private treatment records.  Although an October 2015 letter from the RO to the Veteran reflects that copies of the relevant treatment records had been requested from the providers identified in the Board's remand, the record includes no response from the Veteran to the RO's July 2015 request to provide authorization for release of records; or a VA Form 21-4142 (authorization to release medical records) for medical providers identified in the Board's remand; or file copies of letters sent to the medical providers identified in the Board's remand; or copies of any treatment records from the providers identified in the Board's remand.  Therefore, VA has not substantially complied with the remand orders of the Board.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should again request that the Veteran complete an authorization for the release of medical information to VA to include to include authorizations for records from Families United Services; Med-South Associates, P.C.; and Hilo Medical Center.  For any authorizations completed by the Veteran, the RO should make reasonable attempts to obtain those treatment records.  All records obtained should be associated with the claims file.  All attempts to obtain medical records should be documented.  If the RO's attempt to obtain outstanding treatment records is unsuccessful, the RO should notify the Veteran and afford him an opportunity to provide the records.

2.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




